BY
THE COURT.
There is no difference, as to the application of the general rule, between these debts, whose interest is of course to be charged, and those where the jury may allow it by way of damages; and in both, the rule mentioned by the plaintiff’s counsel is the right one. But as the plaintiff has stated it otherwise, we think he ought to be bound by it. Another question was, whether this being a sterling debt, should be turned into currency at the par of exchange, or at the present rate. The court stated thát it ought to be at the present rate, to which Mr. Ingersoll assented.
Verdict for plaintiff.